DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 is directed to a "computer storage media" A " computer storage media " is not explicitly or deliberately defined to include only the non-transitory embodiments. The broadest reasonable interpretation of a claim drawn to a computer readable 

Dependent claims not mentioned specifically above inherit the deficiencies from the claims on which they depend.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
A presentation environment configuration component configured to; an augmented reality display data attribute component configured to, a data mapping component configured to, a data rendering component configured to in claim 1; a physical environment scanning component configured to in claim 2; a virtual control screen generation component configured to in claim 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 3 – 6, 8, and 9 are interpreted under 35 U.S.C. 112 (f) due to dependency of claim 1 and for similar reasons as discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8, 10, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (Publication: US 2012/0210255 A1) in view of Citi (NPL: Citi HoloLens Holographic Workstation; Youtube; 6/14/2016 ; https://www.youtube.com/watch?v=0NogltmewmQ), Ladd et al. (Publication: US 2016/0263477 A1).

Regarding claim 1, Ooi discloses a system for rendering augmented reality display data based on physical presentation environments, the system comprising (Abs, [0065] – the information processing device 100 for displaying augmented reality captured images based on real space. ): 
[0112] – Authorizing Unit 160.); 
an augmented reality display data attribute component ([0112] - User Interface Unit 150.); 
a data mapping component ([0110] - image recognition unit 140.); and 
a data rendering component([0070] - Display Unit 112) .
However Ooi does not explicitly disclose component configured to: access a physical presentation environment configuration, wherein the physical presentation environment configuration comprises locations of a physical presentation environment for mapping augmented reality display data to the physical presentation environment; component configured to: determine presentation attributes of the augmented reality display data, wherein the presentation attributes comprise features of the augmented reality display data, and wherein the augmented reality display data comprises a plurality of augmented reality objects to be rendered for display; component configured to: generate a presentation configuration for the augmented reality display data based on the physical presentation environment configuration and the presentation attributes, wherein the presentation configuration comprises a mapping of the augmented reality display data to the physical presentation environment; and component configured to: render the augmented reality display data based on the presentation configuration. 
Citi discloses a component configured to: access a physical presentation environment configuration (HoloLens is a platform comprising HoloLens as a head mounted device and performs 3D holograms of real-time financial data in the physical workstation; time 2:30 to 3:00 - software “component” is operated by HoloLens. operator is able to view the crude data for current market volume of March 2016 “second physical presentation environment configuration” as provided by HoloLens, the crude data for current market volume of March 2016 comprises locations of the bottom half of the workstation “second physical presentation environment” as indicated by chart.), wherein the physical presentation environment configuration comprises locations of a physical presentation environment for mapping augmented reality display data to the physical presentation environment (time 2:30 to 3:00 - software “component” is operated by HoloLens. operator is able to view the crude data for current market volume of March 2016 “second physical presentation environment configuration”, the crude data for current market volume of March 2016 comprises locations of the bottom half of the workstation “second physical presentation environment” as indicated by chart.
“for mapping augmented reality display data to the physical presentation environment “ reads on time 2:30 to 3:00 - the presentation of crude data for current market volume of March 2016 located in bottom half of the workstation comprises mapping the chart shows crude data for current market volume of March 2016 “augmented reality display data” to the bottom half of the workstation “second physical presentation environment” based on crude data (e.g. including market volume of March 2016 ) located on the top half of the workstation.); 
component configured to: determine presentation attributes of the augmented reality display data, wherein the presentation attributes comprise features of the augmented reality display data, and wherein the augmented reality display data comprises a plurality of augmented reality objects to be rendered for display (time 2:15 to 3:15 - software “component” is operated by HoloLens for displaying crude data purpose, HoloLens determines the attributes (month, year) of crude data for displaying on top half of the workstation, the attributes of crude data comprises month and year “features”, and the crude data “augmented reality display data” comprises GUIs (e.g. month, year) “augmented reality objects” that represent months and years for display.); 
wherein the presentation configuration comprises a mapping of the augmented reality display data to the physical presentation environment(time 2:30 to 3:00 - the presentation of crude data for current market volume of March 2016 located in bottom half of the workstation comprises mapping the chart shows crude data for current market volume of March 2016 “augmented reality display data” to the bottom half of the workstation “second physical presentation environment”.); and 
a component configured to: render the augmented reality display data based on the presentation configuration (time 2:30 to 3:00 - Current market volume of March 2016 “augmented reality display data” is displayed on the bottom half of the workstation based on presentation of crude data for current market volume of March 2016 “the second presentation configuration”). 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi with component configured to: access a physical presentation environment configuration, wherein the physical presentation environment configuration comprises locations of a physical presentation environment for mapping augmented reality display data to the physical presentation environment; component configured to: determine presentation attributes of the augmented reality 
Ooi in view of Citi, Ladd discloses augmented reality display.
However Ooi in view of Citi do not disclose a component configured to: generate a presentation configuration for the display data based on the physical presentation environment configuration and the presentation attributes 
Ladd discloses a component configured to: generate a presentation configuration for the display data based on the physical presentation environment configuration and the presentation attributes ([0014] to [0016], [0089] - “the augmented field of view displayed on the player wearable optical device(s) 135. A system may comprise: a player device interface module configured to receive first information of a physical player environment associated with gameplay, the first information comprising first video captured by a camera coupled to one or more first user devices of a player in the physical environment, and the first information further comprising physical attributes of the physical environment sensed by a first sensor in the physical environment; a gameplay management module configured to identify a gameplay action by the player, the gameplay action being taken by the player in relation to a second sensor in the physical environment, to associate one or more virtual objects with the gameplay action based on one or more rules of the gameplay, and to create an augmented field of view of the physical environment for the player based on the virtual objects and the first information of the physical environment;” 

The first information of the physical environment is corresponding to “physical presentation environment”.
The information of the virtual objects is corresponding to “presentation attributes”.
[0089] - augmented field of view is displayed by HUD, wearable optical device(s) 135 “component”. 
[0015] - augmented field of view is based on the first information of the physical environment “physical presentation environment” and the information of the virtual objects.  “presentation attributes”)
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of HoloLens with a component configured to: generate a presentation configuration for the display data based on the physical presentation environment configuration and the presentation attributes as taught by Ladd. The motivation for doing so it can allow user to interact with the physical world more effectively as taught by Ladd in paragraph(s) [0005]. 


	Regarding claim 4, Ooi in view of Citi, Ladd disclose all the limitations of claim 1, including the augmented reality display data attribute component as stated above.
	Citi discloses wherein the component is further configured to determine the features of the presentation attributes based on at least one of ( time 2:15 to 3:15 - software “component” is operated by HoloLens. 
	As show in the following figure, the layout of the presentation shows that market volumes are grouped together based on year thus read on “feature” and is determined based on year (e.g. year 2016, 2017, 2018,  etc…) “attribute”. 
              For displaying crude data purpose, HoloLens determines the attributes of crude data comprises year, market volume of March 2016, “features” based on at least one of:


    PNG
    media_image1.png
    809
    1309
    media_image1.png
    Greyscale

): 
	a retrieved data property file identifying the features; and 
	a retrieved layout property of the features (time 2:00 to 2:30 – presentation of crude data of market volumes is grouped that shows the years (e.g. including years 2016, 2017, 2018) 

    PNG
    media_image2.png
    861
    1272
    media_image2.png
    Greyscale
 
    PNG
    media_image1.png
    809
    1309
    media_image1.png
    Greyscale

	At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi with wherein the component is further configured to determine the features of the presentation attributes based on at least one of: a retrieved data property file identifying the features; and a retrieved layout property of the features as taught by Citi. The motivation for doing is to enhance user’s augmented reality experience and further help user’s understanding the benefits of using HoloLens. 

Regarding claim 5, Ooi in view of Citi, Ladd disclose all the limitations of claim 1, including data mapping component as stated above.
Citi discloses wherein the component is further configured to generate the presentation configuration based on at least one of (HoloLens is a platform comprising HoloLens as a head mounted device and performs 3D holograms of real-time financial data in the physical workstation; time 2:30 to 3:00 – software “component” is operated by HoloLens. HoloLens generates presentation of crude data for current market volume of March 2016 “presentation configuration “ for bottom half workstation.): 
a previously generated presentation configuration for the physical presentation environment; and 
a previously generated presentation configuration for a different physical presentation environment (time 2:30 to 3:00 - presentation of crude data for current market volume of March 2016 “presentation configuration “ for bottom half workstation “physical presentation environment “ is presented based on presentation of crude data “previously presentation configuration” (e.g. including market volume of March 2016 ) for top half workstation “physical presentation environment “ thus “different physical presentation environment” reads on because bottom half workstation is physically different from first half workstation.). 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi with wherein the component is further configured to generate the presentation configuration based on at least one of: a previously generated presentation configuration for the physical presentation environment; and a previously generated presentation configuration for a different physical presentation environment as taught by Citi. The motivation for doing is to enhance user’s augmented reality experience and further help user’s understanding the benefits of using HoloLens. 

Regarding claim 8, Ooi in view of Citi, Ladd disclose all the limitations of claim 1.
Citi discloses wherein rendering the augmented reality display data based on the presentation configuration comprises rendering each of the plurality of augmented reality objects to a respective one of the locations of the physical presentation environment (HoloLens is a platform comprising HoloLens as a head mounted device and performs 3D holograms of real-time financial data in the physical workstation; time 2:30 to 3:00 - software “component” is operated by HoloLens. the chart shows crude data for current market volume of March 2016 “augmented ” to the bottom half of the workstation “physical presentation environment” comprises displaying the charts representing the selected month, March 2016, to the bottom half of the desktop “one of the locations of the physical presentation environment”.). 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi with wherein rendering the augmented reality display data based on the presentation configuration comprises rendering each of the plurality of augmented reality objects to a respective one of the locations of the physical presentation environment as taught by Citi. The motivation for doing is to enhance user’s augmented reality experience and further help user’s understanding the benefits of using HoloLens.

Regarding claim 10, Ooi in view of Citi, Ladd disclose all the limitations of claim 1.
Ooi discloses a computer-implemented method for rendering augmented reality display data based on physical presentation environments, the method comprising (Abs, [0077], [0086] – storage unit 108 stores program for processes performed by the information processing device, causes the processor to perform display of augmented reality captured images based on real space. ): 
Remaining language, see rejection on claim 1. 

Regarding claim 11, Ooi in view of Citi, Ladd disclose all the limitations of claim 10.
time 2:30 to 3:00 - software “component” is operated by HoloLens. presentation of crude data for current market volume of March 2016 “presentation configuration “ for bottom half workstation “physical presentation environment “ is presented based on presentation of crude data “previously presentation configuration” (e.g. including market volume of March 2016 ) for top half workstation “physical presentation environment “ thus “different physical presentation environment” reads on because bottom half workstation is physically different from first half workstation.
Presentation of crude data for current market volume of March 2016 “presentation configuration “ is mapped from presentation of crude data “previous presentation configuration” (e.g. including market volume of March 2016 ) and the “mapping characteristics” is month (e.g. March of 2016) thus “mapping characteristic of the previously generated presentation configuration“ can be read on .), and 
wherein the previously generated presentation configuration is generated based on the different physical presentation environment configuration and the presentation attributes of the augmented reality display data (time 2:00 to 2:30 – presentation of crude data “previous presentation configuration” (e.g. including years 2016, 2017, 2018, unfiltered) is generated based on top half of the workstation which is physically different from bottom half of the work station and the March 2016 (month, year) of filtered crude data.). 


Regarding claim 12, Ooi in view of Citi, Ladd disclose all the limitations of claim 10. 
Citi discloses wherein the presentation configuration is generated based on a previously generated presentation configuration for the physical presentation environment, wherein the presentation configuration at least one of (HoloLens is a platform comprising HoloLens as a head mounted device and performs 3D holograms of real-time financial data in the physical workstation; ;time 2:30 to 3:00 - presentation of crude data for current market volume of March 2016 “presentation configuration “ for bottom half workstation “physical presentation environment “ is generated based on presentation of crude data “previously presentation configuration” (e.g. including market volume of March 2016 ) for top half workstation “physical presentation environment “.
The presentation of crude data for current market volume of March 2016 “presentation configuration “ for bottom half workstation at least one of: ):
maintains a mapping characteristic of the previously generated presentation configuration,
maintains a received mapping preference for the previously generated presentation configuration,
maintains a received mapping limitation for the previously generated presentation configuration, and
modifies a mapping characteristic of the previously generated presentation configuration (time 2:30 to 3:00 - Presentation of crude data for current market volume of March 2016 with filtered March 2016 data “presentation configuration “ is mapped from presentation of crude data “previous presentation configuration” thus “modifies a mapping characteristic” can be read on).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi with wherein the presentation configuration is generated based on a previously generated presentation configuration for the physical presentation environment, wherein the presentation configuration at least one of: maintains a mapping characteristic of the previously generated presentation configuration, maintains a received mapping preference for the previously generated presentation configuration, maintains a received mapping limitation for the previously generated presentation configuration, and modifies a mapping characteristic of the previously generated presentation configuration as taught by Citi. The motivation 

Regarding claim 15, Ooi discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method for rendering augmented reality display data based on physical presentation environments, the method comprising (Abs, [0077], [0086] – storage unit 108 stores program for processes performed by the information processing device, causes the processor to perform display of augmented reality captured images based on real space. ): 
However Ooi does not explicitly disclose accessing a first presentation configuration corresponding to a first physical presentation environment configuration, wherein a physical presentation environment configuration comprises locations of a physical presentation environment for mapping augmented reality display data to a physical presentation environment; accessing a second physical presentation environment configuration, wherein the second physical presentation environment configuration comprises locations of a second physical presentation environment; determining presentation attributes of the augmented reality display data, wherein the presentation attributes comprise features of the augmented reality display data, and wherein the augmented reality display data comprises a plurality of augmented reality objects to be rendered for display; generating a second presentation configuration for the augmented reality display data based on the second physical presentation 
Citi discloses accessing a first presentation configuration corresponding to a first physical presentation environment configuration, wherein a physical presentation environment configuration comprises locations of a physical presentation environment for mapping augmented reality display data to a physical presentation environment (HoloLens is a platform comprising HoloLens as a head mounted device and performs 3D holograms of real-time financial data in the physical workstation; ;time 2:00 to 2:30 – operator is able to view presentation of crude data “first presentation configuration” (e.g. including market volume of March 2016 ) that is presented based on the crude data (e.g. including March 2016 ) located on the top half of the workstation “first physical presentation environment configuration”.
the crude data (e.g. including market volume of March 2016 ) located on top half of the workstation comprises the top half of the workstation “physical presentation environment” that maps the crude data (e.g. including market volume of March 2016 ) “augmented reality display data” to the top half of the workstation “physical presentation environment”.

    PNG
    media_image3.png
    1065
    1357
    media_image3.png
    Greyscale
) ; 
accessing a second physical presentation environment configuration, wherein the second physical presentation environment configuration comprises locations of a second physical presentation environment ( time 2:30 to 3:00 - software “component” is operated by HoloLens. operator is able to view the crude data for current market volume of March 2016 “second physical presentation environment configuration”, the crude data for current market volume of March 2016 comprises locations of the bottom half of the workstation “second physical presentation environment” as indicated by chart.

    PNG
    media_image4.png
    1065
    1357
    media_image4.png
    Greyscale
); 
determining presentation attributes of the augmented reality display data, wherein the presentation attributes comprise features of the augmented reality display data, and wherein the augmented reality display data comprises a plurality of augmented reality objects to be rendered for display (time 2:15 to 3:15 - For displaying crude data purpose, HoloLens determines the attributes (month, year) of crude data for displaying on top half of the workstation, the attributes of crude data comprises month and year “features”, and the crude data “augmented reality display data” comprises GUIs “augmented reality objects” that represent years for display.); 
time 2:30 to 3:00 - presentation of crude data for current market volume of March 2016 “a second presentation configuration “ ), wherein the second presentation configuration comprises a mapping of the augmented reality display data to the second physical presentation environment based at least in part on the first presentation configuration (time 2:30 to 3:00 - the presentation of crude data for current market volume of March 2016 located in bottom half of the workstation comprises mapping the chart shows crude data for current market volume of March 2016 “augmented reality display data” to the bottom half of the workstation “second physical presentation environment” based on crude data (e.g. including market volume of March 2016 ) located on the top half of the workstation.

    PNG
    media_image5.png
    1065
    1357
    media_image5.png
    Greyscale

); second physical presentation environment (time 2:30 to 3:00 - the presentation of crude data for current market volume of March 2016 located in bottom half of the workstation comprises mapping the chart shows crude data for current market volume of March 2016 to the bottom half of the workstation “second physical presentation environment”); and 
rendering the augmented reality display data based on the second presentation configuration ( time 2:30 to 3:00 - current market volume of March 2016 “augmented reality display data” is displayed on the bottom half of the workstation based on presentation of crude data for current market volume of March 2016 “the second presentation configuration”). 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi with accessing a first presentation configuration corresponding to a first physical presentation environment configuration, wherein a physical presentation environment configuration comprises locations of a physical presentation environment for mapping augmented reality display data to a physical presentation environment; accessing a second physical presentation environment configuration, wherein the second physical presentation environment configuration comprises locations of a second physical presentation environment; determining presentation attributes of the augmented reality display data, wherein the presentation attributes comprise features of the augmented reality display data, and wherein the augmented reality display data comprises a plurality of augmented reality objects to be rendered for display; generating a second presentation configuration, wherein the second presentation configuration comprises a mapping of the augmented reality display data to the second physical presentation environment based at least in part on the first presentation configuration;; second physical presentation environment; and rendering the augmented reality display data based on the second presentation configuration as taught by Citi. The motivation for doing is to enhance user’s augmented reality experience and further help user’s understanding the benefits of using HoloLens.
Ooi in view of Citi, Ladd discloses augmented reality display, second physical presentation environment,  and a second presentation.

Ladd discloses generating a presentation configuration for the display data based on the physical presentation environment configuration and the presentation attributes ([0014] to [0016], [0089] - “the augmented field of view displayed on the player wearable optical device(s) 135. A system may comprise: a player device interface module configured to receive first information of a physical player environment associated with gameplay, the first information comprising first video captured by a camera coupled to one or more first user devices of a player in the physical environment, and the first information further comprising physical attributes of the physical environment sensed by a first sensor in the physical environment; a gameplay management module configured to identify a gameplay action by the player, the gameplay action being taken by the player in relation to a second sensor in the physical environment, to associate one or more virtual objects with the gameplay action based on one or more rules of the gameplay, and to create an augmented field of view of the physical environment for the player based on the virtual objects and the first information of the physical environment;” 

The first information of the physical environment is corresponding to “physical presentation environment”.
The information of the virtual objects is corresponding to “presentation attributes”.


[0089] - augmented field of view is displayed by HUD, wearable optical device(s) 135. 
[0015] - augmented field of view is based on the first information of the physical environment “physical presentation environment” and the information of the virtual objects.  “presentation attributes”)
)
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of HoloLens with generating a presentation configuration for the display data based on the physical presentation environment configuration and the presentation attributes as taught by Ladd. The motivation for doing so it can allow user to interact with the physical world more effectively as taught by Ladd in paragraph(s) [0005]. 

Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (Publication: US 2012/0210255 A1) in view of Citi (NPL: Citi HoloLens Holographic Workstation; Youtube; 6/14/2016 ; https://www.youtube.com/watch?v=0NogltmewmQ), Ladd et al. (Publication: US 2016/0263477 A1), and Microsoft (NPL: Microsoft HoloLens: Spatial Mapping; Youtube; 2/29/2016; https://www.youtube.com/watch?v=zff2aQ1RaVo ).
	
Regarding claim 2, Ooi in view of Citi, Ladd disclose all the limitations of claim 1. 

Microsoft discloses further comprising a physical environment scanning component configured to (time 0.15 to 0.45 - HoloLens uses Spatial mapping to scan the objects in physical environment.): 
generate a scanned image of the physical presentation environment, and automatically perform a location recognition operation on the scanned image to determine the locations of the physical presentation environment for mapping the augmented reality display data (time 0.05 to 0.40 - spatial mapping data of entire physical environment is generated, and HoloLens, without out human interaction, recognizes the scanned real object of the spatial mapping data of entire physical environment that determines the location of the real object (e.g. sofa ) for mapping with the hologram “augmented reality display data” without human interaction “automatically”.

    PNG
    media_image6.png
    1124
    1365
    media_image6.png
    Greyscale

). 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with further comprising a physical environment scanning component configured to: generate a scanned image of the physical presentation environment, and automatically perform a location recognition operation on the scanned image to determine the locations of the physical presentation environment for mapping the augmented reality display data as 

Regarding claim 3, Ooi in view of Citi, Ladd and Microsoft disclose all the limitations of claim 1. 
Citi discloses wherein the location recognition operation determines the locations of the physical presentation environment based on one or more location mapping factors , the one or more location mapping factors comprising at least one of (HoloLens is a platform comprising HoloLens as a head mounted device and performs 3D holograms of real-time financial data in the physical workstation; time 2:30 to 3:00 –Operator uses hand to drag the data, in this case, the HoloLens determines the locations of the bottom half of the workstation displaying based on the mapping between physical area located in the bottom half of the workstation and the crude data with graph representing market volume of March 2016 crude trading. The mapping factor includes: ): 
a location of one or more planar surfaces in the physical presentation environment for mapping one or more of the plurality of augmented reality objects ( time 2:30 to 3:00 – the physical area “planar surface” located in the bottom half of the workstation for mapping the graph representing market volume of March 2016 crude trading.); 
a location of one or more objects in the physical presentation environment for mapping one or more of the plurality of augmented reality objects; 

a location of a user in the physical presentation environment. 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with further comprising a physical environment scanning component configured to: generate a scanned image of the physical presentation environment, and automatically perform a location recognition operation on the scanned image to determine the locations of the physical presentation environment for mapping the augmented reality display data as taught by Citi. The motivation for doing so the presentation can be presented more accurately.

Regarding claim 13, Ooi in view of Citi, Ladd disclose all the limitations of claim 10. 
 However Ooi in view of Citi, Ladd do not explicitly disclose wherein accessing a physical presentation environment configuration comprises: receiving a scanned image of the physical presentation environment that includes the locations; performing a location recognition operation on the scanned image to determine the locations based on one or more location mapping factors, the one or more location mapping factors comprising at least one of.
Microsoft discloses wherein accessing a physical presentation environment configuration comprises (time 0.15 to 0.45 - HoloLens uses Spatial mapping to scan “accessing” the objects in physical environment.): receiving a scanned image of the physical presentation environment that includes the locations (time 0.05 to 0.40 - HoloLens receives the scanned objects from physical environment that determines locations of the real objects (e.g. sofa ) for mapping with the holograms.); performing a location recognition operation on the scanned image to determine the locations based on one or more location mapping factors, the one or more location mapping factors comprising at least one of (time 0.05 to 0.40 - spatial mapping data of entire physical environment is generated, and HoloLens recognizes the scanned real object of entire physical environment that determines the locations of the real objects (e.g. sofa ) for mapping with the holograms based on the spatial mapping data “location mapping factors”.

    PNG
    media_image6.png
    1124
    1365
    media_image6.png
    Greyscale
):
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with wherein accessing a physical presentation environment configuration comprises: receiving a scanned image of the physical presentation environment that includes the locations; performing a location recognition operation on the scanned image to determine the locations based on one or more location mapping factors, the one or more location mapping factors comprising at least one of as taught by Microsoft . The motivation for doing so the presentation can be presented more accurately.
.
Claims 6, 7, 9, 14, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (Publication: US 2012/0210255 A1) in view of Citi (NPL: Citi HoloLens Holographic Workstation; Youtube; 6/14/2016 ; https://www.youtube.com/watch?v=0NogltmewmQ), Ladd et al. (Publication: US 2016/0263477 A1),  and Acharya (NPL: HoloLens | Holo Lens Studio Demo | Windows 10 | Microsoft HoloLens; Youtube; 1/21/2015; https://www.youtube.com/watch?v=qym11JnFQBM)

	Regarding claim 6, Ooi in view of Citi, Ladd disclose all the limitations of claim 1 including data mapping component as stated above.
	However Ooi in view of Citi, Ladd do not explicitly disclose wherein the component is further configured to generate a modified presentation configuration for the augmented reality display data based on a received input indicating at least one of: a mapping preference for the augmented reality display data; and a mapping limitation for the augmented reality display data. 
	Acharya discloses wherein the component is further configured to generate a modified presentation configuration for the augmented reality display data based on a received input indicating at least one of (time 0:05 to 0:45 – Holo Lens Studio generated different size of TV screen that maps the physical wall with the size of the TV screen thus “modified presentation configuration” can be read on.
“for the augmented reality display data based on a received input“ reads on because the size of the TV screen “augmented reality display data” is modified based on user’s hand interaction with the arrow dynamically.):
	a mapping preference for the augmented reality display data (time 0:05 to 0:45 –The size of the TV screen maps to the physical wall and is modified to a desired size “mapping preference” to the size of TV screen .); and 
	a mapping limitation for the augmented reality display data. 
	At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with wherein the component is further configured to generate a modified presentation configuration for the augmented reality display data based on a received input indicating at least one of: a mapping preference for the augmented reality display data; and a mapping limitation for the augmented reality display data as taught by Acharya. The motivation for doing so the presentation can be presented more accurately.
	
Regarding claim 7, Ooi in view of Citi, Ladd disclose all the limitations of claim 1. 
However Ooi in view of Citi, Ladd do not explicitly disclose further comprising a virtual control screen generation component configured to generate a virtual control screen for mapping to the physical presentation environment with the augmented reality display data, wherein the virtual control screen is configured to modify the presentation configuration and the rendering of the augmented reality display data in response to dynamic interaction with the virtual control screen.
time 0:05 to 0:45 – The window with arrow “virtual control screen” for adjusting the TV size can be adjusted to generated different size of TV screen that maps the physical wall “physical presentation environment “ with the size of the TV screen “augmented reality display data”.

    PNG
    media_image7.png
    1009
    1374
    media_image7.png
    Greyscale
), 
wherein the virtual control screen is configured to modify the presentation configuration and the rendering of the augmented reality display data in response to time 0:05 to 0:45 – the window with arrow can modified the display of the environment “presentation configuration” and the size of the TV screen “augmented reality display data” when user interact with the window by using the arrow of the window to adjust the TV size dynamically). . 
	At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with further comprising a virtual control screen generation component configured to generate a virtual control screen for mapping to the physical presentation environment with the augmented reality display data, wherein the virtual control screen is configured to modify the presentation configuration and the rendering of the augmented reality display data in response to dynamic interaction with the virtual control screen as taught by Acharya. The motivation for doing so the presentation can be presented more accurately.


Regarding claim 9, Ooi in view of Citi, Ladd disclose all the limitations of claim 1. 
However Ooi in view of Citi, Ladd do not explicitly disclose wherein rendering the augmented reality display data comprises rendering at least one of the plurality of augmented reality objects to an object in the physical presentation environment, and wherein the at least one augmented reality object rendered to the object in the physical presentation environment is modifiable based on dynamic interaction with the object.
time 0:05 to 0:45 – Display the size of the TV screen “augmented reality display data” comprises display the window of TV “one of the plurality of augmented reality objects” that maps to the physical wall “physical presentation environment “ ), and 
wherein the at least one augmented reality object rendered to the object in the physical presentation environment is modifiable based on dynamic interaction with the object (time 0:05 to 0:45 – The size of the display of the window TV with arrow to the physical wall “physical presentation environment” can modified based on user’s hand interaction with the arrow dynamically.

    PNG
    media_image7.png
    1009
    1374
    media_image7.png
    Greyscale
). 
	At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify wherein rendering the augmented reality display data comprises rendering at least one of the plurality of augmented reality objects to an object in the physical presentation environment, and wherein the at least one augmented reality object rendered to the object in the physical presentation environment is modifiable based on dynamic interaction with the object as taught by Acharya. The motivation for doing so the presentation can be presented more accurately.


Regarding claim 14, Ooi in view of Citi, Ladd disclose all the limitations of claim 10. 
However Ooi in view of Citi, Ladd do not explicitly disclose receiving an input for the mapping of the augmented reality display data, the input comprising at least one of: a mapping preference, and a mapping limitation; generating a modified presentation configuration for the augmented reality display data based on the received input; and rendering the augmented reality display data based on the modified presentation configuration.

Acharya discloses receiving an input for the mapping of the augmented reality display data, the input comprising at least one of (time 0:05 to 0:45 – The window with arrow for adjusting the TV size can be adjusted by user’s hand to generated different size of TV screen that maps the physical wall with the size of the TV screen “augmented reality display data”. The input comprising: ): 
a mapping preference (time 0:05 to 0:45 –The size of the TV screen maps to the physical wall and is modified to a desired size “mapping preference” .), and 
a mapping limitation; 
generating a modified presentation configuration for the augmented reality display data based on the received input (time 0:05 to 0:45 –The size of the TV screen “augmented reality display data” is modified based on user’s hand interaction with the arrow dynamically.
time 0:05 to 0:45 – generating different size of TV screen that maps the physical wall with the size of the TV screen thus “modified presentation configuration” can be read on.); and 
rendering the augmented reality display data based on the modified presentation configuration (time 0:05 to 0:45 – Display the modified size of the TV screen “augmented reality display data” with physical wall on the environment based on the mapping of the physical wall with the size of the TV screen.). 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with receiving an input for the mapping of the augmented reality display data, the input comprising at least one of: a mapping preference, and a mapping limitation; generating a modified presentation configuration for the augmented reality display data based on the received input; and rendering the augmented reality display data based on the modified presentation configuration as taught by Acharya. The motivation for doing so the presentation can be presented more accurately.


Regarding claim 16, Ooi in view of Citi, Ladd disclose all the limitations of claim 15. 
However Ooi in view of Citi, Ladd do not explicitly disclose wherein the rendered augmented reality display data includes a dynamically interactive augmented reality object : the dynamically interactive augmented reality object; and an object in the physical presentation environment associated with the dynamically interactive augmented reality object. 

Acharya discloses wherein the rendered augmented reality display data includes a dynamically interactive augmented reality object (time 0:05 to 0:45 –The size of the TV screen “augmented reality display data” is modified with the modified method includes user’s hand interaction with the arrow of Window TV dynamically.), and wherein the rendered augmented reality display data is modifiable based on dynamic interaction with at least one of (time 0:05 to 0:45 –The size of the TV screen “augmented reality display data” is modified with the modified method includes user’s hand interaction with the arrow of Window TV dynamically.): 
the dynamically interactive augmented reality object (time 0:05 to 0:45 – HoloLens receives user’s hand interaction with the arrow of Window TV dynamically in real time.); and 
an object in the physical presentation environment associated with the dynamically interactive augmented reality object (time 0:05 to 0:45 – physical wall in the environment maps to the arrow of Window TV dynamically in real time.). 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with wherein the rendered augmented reality display data includes a dynamically interactive augmented reality object : the dynamically interactive augmented reality object; and an object in the physical presentation environment associated with the dynamically interactive augmented reality object as taught by Acharya. The motivation for doing so the presentation can be presented more accurately.

Regarding claim 17, Ooi in view of Citi, Ladd and Acharya disclose all the limitations of claim 16. 
Acharya discloses receiving a dynamic input that modifies the dynamically interactive augmented reality object, wherein the dynamic input initiates at least one of (time 0:05 to 0:45 – HoloLens receives user’s hand interaction with the arrow of Window TV dynamically that modified the size of the window of the TV “augmented reality object” dynamically in real time. User’s hand interaction at least one of:

    PNG
    media_image7.png
    1009
    1374
    media_image7.png
    Greyscale
): 

a change in orientation of the dynamically interactive augmented reality object, 
a change in orientation of the dynamically interactive augmented reality object, 
a modification of content presented with the dynamically interactive augmented reality object, 
a reorganization of content presented with the dynamically interactive augmented reality object, and 
a modification of at least some of the rendered augmented reality display data (time 0:05 to 0:45 –The size of the TV screen “augmented reality display data” is modified.); and 
modifying the rendered augmented reality display data based on the received dynamic input (time 0:05 to 0:45 –The size of the TV screen “augmented reality display data” is modified based on user’s hand interaction with the arrow dynamically.). 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with receiving a dynamic input that modifies the dynamically interactive augmented reality object, wherein the dynamic input initiates at least one of: a change in location of the dynamically interactive augmented reality object, a change in orientation of the dynamically interactive augmented reality object, a change in orientation of the dynamically interactive augmented reality object, a modification of content presented with the dynamically interactive augmented reality object, a reorganization of content presented with the dynamically interactive augmented reality object, and a modification 


Regarding claim 18, Ooi in view of Citi, Ladd and Acharya disclose all the limitations of claim 16 including dynamically interactive augmented reality object as stated above.
Acharya discloses wherein the object is rendered to remain at a fixed location and orientation relative to a user (time 0:05 to 0:45 – the window of TV “object” is displayed that maps to the physical wall without out tilting in the view of the operator after the size of the TV screen change and “remain at a fixed location and orientation” reads on because the updated size on TV screen remains at fixed location on the physical wall and without tilting in the view of the operator.). 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with wherein the object is rendered to remain at a fixed location and orientation relative to a user as taught by Acharya. The motivation for doing so the presentation can be presented more accurately.

Regarding claim 19, Ooi in view of Citi, Ladd and Acharya disclose all the limitations of claim 16.
one of (time 0:05 to 0:45 – HoloLens detects user’s hand “user body movement” interaction that guides the size of the window with the arrow of Window TV dynamically “dynamically interactive augmented reality object” in real time.): 
a detected user eye movement guiding the dynamic interaction with the dynamically interactive augmented reality object; 
a detected user body movement guiding the dynamic interaction with the dynamically interactive augmented reality object (time 0:05 to 0:45 – HoloLens detects user’s hand “user body movement” interaction that guides the size of the window with the arrow of Window TV dynamically “dynamically interactive augmented reality object” in real time.); 
a detected input from an additional input device; 
an assignment of the dynamically interactive augmented reality object to a location in the physical presentation environment; and 
an assignment of one or more of the plurality of augmented reality objects to one or more of the locations in the physical presentation environment configuration based on at least one of: dynamic placement of the plurality of augmented reality objects on the dynamically interactive augmented reality object, and dynamic placement of the plurality of augmented reality objects on the physical presentation environment. 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with wherein the dynamic interaction comprises at least one of: a detected user eye movement guiding the dynamic interaction with the dynamically interactive augmented reality object; a 
	
Regarding claim 20, Ooi in view of Citi, Ladd and Acharya disclose all the limitations of claim 16.
	Acharya discloses wherein the dynamic interaction provides a haptic feedback (time 0:05 to 0:45 –The size of the TV screen is modified based on the feedback from user’s hand interaction with the arrow dynamically.). 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ooi in view of Citi, Ladd with wherein the dynamic interaction provides a haptic feedback as taught by Acharya. The motivation for doing so the presentation can be presented more accurately.

Response to Arguments



Applicant asserts “Independent claim I recites in part "generate a presentation configuration for the augmented reality display data based on the physical presentation environment configuration and the presentation attributes." Appellant submits that the combination of references fails to teach or suggest this feature of claim 1.” 
The rejection has been withdrawn due to the board decision.  However, upon further consideration, a new ground(s) of rejection is made in view of Ladd reference.   

Regarding claim 4, applicant asserts “Dependent claim 4 recites, among other things, "determine the features of the presentation attributes based on at least one of: a retrieved data property file identifying the features; and a retrieved layout property of the features. Merely creating and presenting 3D holograms of real-time financial data at a workstation is significantly different from "determining the features of the presentation attributes based on at least one of: a retrieved data property file identifying the features; and a retrieved layout property of the features," as in claim 4 and cannot be combined with any references to teach the above recited feature.”



As show in the following graph,  the payout of the presentation shows that market volumes are grouped together based on year.

There has to have a determination made among the market volumes, so market volumes with the same year can be grouped together and present thus “feature” can be read on. 
The layout of market volumes is based on different year “attribute”.


    PNG
    media_image1.png
    809
    1309
    media_image1.png
    Greyscale
) . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-75157515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616

/GREGORY J TRYDER/Acting Director, Technology Center 2600